As filed with the Securities and Exchange Commission on April28, 2009 Registration No.333- 157578 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM S-3 /A Amendment No. 1 to REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 HNI Corporation Co-registrants are listed on the page following the cover pages (Exact Name of Registrant as Specified in Its Charter) Iowa (State or Other Jurisdiction of Incorporation or Organization) 42-0617510 (I.R.S. Employer Identification Number) 408 East Second Street P.O. Box 1109 Muscatine, IA52761-0071 563/272-7400 (Address, including Zip Code, and Telephone Number, including Area Code of Registrant's Principal Executive Offices) Steven M. Bradford Vice President, General Counsel and Secretary HNI Corporation 408 East Second Street P.O. Box 1109 Muscatine, IA 52761 563/272-7400 (Name, Address, including Zip Code and Telephone Number, including Area Code, of Agent For Service) Copy to: Joseph P. Richardson, Esq. Matthew M. Holman, Esq. Squire, Sanders & Dempsey L.L.P. Two Renaissance Square 40 North Central Avenue Phoenix, AZ85004-4498 603/528-4000 Approximate date of commencement of proposed sale to public:From time to time after the effective date of this Registration Statement. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box.o If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or reinvestment plans, please check the following box. þ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration number of the earlier effective registration statement for the same offering.o If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box.o If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12B-2 of the Exchange Act. Large Accelerated Filer þ Accelerated Filer oNon-accelerated Filer oSmaller Reporting Company o (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered (1) Amount to be registered (1)(2) Proposed maximum offering price per share (2)(3) Proposed maximum aggregate offering price (2)(3) Amount of registration fee (2)(4) Common Stock, par value $1.00 per share Preferred Stock, par value $1.00 per share Debt Securities Guarantees of HNI Corporation and its subsidiaries with respect to the Debt Securities (5) Depositary Shares Warrants Purchase Contracts Units Total: $250,000,000 $9,825* (1) There are being registered under this registration statement such indeterminate number of shares of common stock and preferred stock; such indeterminate principal amount of debt securities; such indeterminate number of depositary shares; such indeterminate number of warrants to purchase common stock, preferred stock, debt securities and/or depositary shares; such indeterminate number of purchase contacts to purchase common stock, preferred stock, debt securities, depositary shares or warrants; and such indeterminate number of units as may be sold by the registrant from time to time, which together shall have an aggregate initial offering price not to exceed $250,000,000.If any debt securities are issued at an original issue discount, then the offering price of such debt securities shall be in such greater principal amount at maturity as shall result in an aggregate initial offering price not to exceed $250,000,000, less the aggregate dollar amount of all securities previously issued hereunder.Any securities registered hereunder may be sold separately or as units with other securities registered hereunder.The securities registered hereunder also include such indeterminate number of shares of common stock and preferred stock, depositary shares, amount of debt securities and warrants as may be issued upon conversion of or exchange for preferred stock, debt securities or depositary shares that provide for conversion or exchange; upon exercise of purchase contracts or warrants; or pursuant to the anti-dilution provisions of any such securities.In addition, pursuant to Rule 416 under the Securities Act of 1933, the shares being registered hereunder include such indeterminate number of shares of common stock and preferred stock as may be issuable with respect to the shares being registered hereunder as a result of stock splits, stock dividends or similar transactions. (2) In United States dollars or the equivalent thereof in any other currency, currency unit or units or composite currency or currencies. (3) The proposed maximum per unit and aggregate offering prices per class of securities will be determined from time to time by the registrant in connection with the issuance by the registrant of the securities registered under this registration statement and is not specified as to each class of security pursuant to General Instruction II.D of Form S-3 under the Securities Act of 1933. (4) Calculated pursuant to Rule 457(o) under the Securities Act of 1933. (5) The guarantees are the full and unconditional guarantee of HNI Coproration's obligations under its debt securities by its subsidiaries listed on the following page. No separate consideration will be received for the guarantees of debt securities. No additional registration fee for the guarantees will be due pursuant to Rule 457(n) under the Securities Act of 1933. * Previously paid. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. TABLE OF CO-REGISTRANTS The following direct and indirect subsidiaries of HNI Corporation are co-registrants for the purpose of providing guarantees, if any, of payment on the debt securities being registered hereunder: Name (1) State of Incorporation or Organization I.R.S. Employer Identification No. Allsteel Inc. Illinois 36-0717079 Hearth & Home Technologies Inc. Iowa 42-1161782 Hickory Business Furniture, LLC North Carolina 74-3255576 Maxon Furniture Inc. Iowa 42-1295118 Paoli Inc. Iowa 20-0473460 The Gunlocke Company L.L.C. Iowa 22-3887942 The HON Company Iowa 42-1491474 (1) The address, including zip code, and telephone number, including area code, of each co-registrant is c/o HNI Corporation, 408 East Second Street, P.O. Box 1109, Muscatine, IA 52761-0071, (563) 272-7400. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED APRIL 28, 2009 PROSPECTUS HNI Corporation $250,000,000 Common Stock Preferred Stock Debt Securities Guarantees Depositary Shares Warrants Purchase Contracts Units We may offer and sell from time to time, in one or more series or issuances and on terms that we will determine at the time of the offering, any combination of the securities described in this prospectus, up to an aggregate amount of We will provide specific terms of any offering in a supplement to this prospectus.Any prospectus supplement may also add, update or change information contained in this prospectus.You should carefully read this prospectus and the applicable prospectus supplement as well as the documents incorporated or deemed to be incorporated by reference in this prospectus before you purchase any of the securities offered hereby. These securities may be offered and sold in the same offering or in separate offerings; to or through underwriters, dealers and agents; or directly to purchasers.The names of any underwriters, dealers or agents involved in the sale of our securities and their compensation will be described in the applicable prospectus supplement. Our common stock is listed on the New York Stock Exchange ("NYSE") under the symbol "HNI."We will make application to list any shares of common stock sold by us under this prospectus and any prospectus supplement on the NYSE.We will provide information in any applicable prospectus supplement regarding any listing of securities other than shares of our common stock on any securities exchange. This prospectus may not be used to consummate a sale of our securities unless accompanied by the applicable prospectus supplement. You should consider the risks that we have described in this prospectus and in the accompanying prospectus supplement before you invest.See "RISK FACTORS" on page 2. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus.Any representation to the contrary is a criminal offense. The date of this prospectus is , . i TABLE OF CONTENTS Page ABOUT THIS PROSPECTUS 1 PROSPECTUS SUMMARY 1 RISK FACTORS 2 WHERE YOU CAN FIND MORE INFORMATION 2 FORWARD-LOOKING STATEMENTS 3 INCORPORATION OF CERTAIN INFORMATION BY REFERENCE 3 PROSPECTUS SUPPLEMENTS 4 RATIO OF EARNINGS TO FIXED CHARGES 4 USE OF PROCEEDS 4 SECURITIES WE MAY OFFER 5 DESCRIPTION OF COMMON STOCK 5 DESCRIPTION OF PREFERRED STOCK 6 DESCRIPTION OF DEBT SECURITIES 10 DESCRIPTION OF DEPOSITARY SHARES 19 DESCRIPTION OF WARRANTS 22 DESCRIPTION OF PURCHASE CONTRACTS 25 DESCRIPTION OF UNITS 25 LEGAL OWNERSHIP OF SECURITIES 26 CERTAIN PROVISIONS OF IOWA LAW AND THE CORPORATION'S ARTICLES OF INCORPORATION AND BY-LAWS 29 PLAN OF DISTRIBUTION 32 LEGAL MATTERS 34 EXPERTS 34 Exhibit 4.6 Exhibit 5.1 Exhibit 23.2 Exhibit 24.1 ii Table of Contents ABOUT THIS PROSPECTUS This prospectus is part of a registration statement that we filed with the Securities and Exchange Commission, or the SEC, utilizing a "shelf" registration process.Under this shelf registration process, we may sell any combination of the securities registered in one or more offerings, up to a total dollar amount of $250,000,000.This prospectus provides you with general information.We will provide a prospectus supplement that contains specific information about any offering by us. The prospectus supplement also may add, update or change information contained in the prospectus.You should read both this prospectus and the prospectus supplement related to any offering as well as additional information described under the heading "WHERE YOU CAN FIND MORE INFORMATION." We have not authorized anyone to provide you with information different from that contained or incorporated by reference in this prospectus or any accompanying prospectus supplement or any "free writing prospectus."We are offering to sell, and seeking offers to buy, securities only in jurisdictions in which offers and sales are permitted.The information contained in this prospectus and in any accompanying prospectus supplement is accurate only as of the date of their covers, regardless of the time of delivery of this prospectus or any prospectus supplement or of any sale of our securities.Our business, financial condition, results of operations and prospects may have changed since those dates.You should rely only on the information contained or incorporated by reference in this prospectus or any accompanying prospectus supplement.To the extent there is a conflict between the information contained in this prospectus and the prospectus supplement, you should rely on the information in the prospectus supplement, provided that if any statement in one of these documents is inconsistent with a statement in another document having a later date – for example, a document incorporated by reference into this prospectus or any prospectus supplement – the statement in the document having the later date modifies or supersedes the earlier statement. In this prospectus, the terms "we," "our," "us," "HNI" and the "Corporation" refer to HNI Corporation, unless otherwise specified. PROSPECTUS SUMMARY The following summary does not contain all of the information that may be important to purchasers of our securities. Prospective purchasers of securities should carefully review the detailed information and financial statements, including the notes thereto, appearing elsewhere in or incorporated by reference into this prospectus. Our Company We are an Iowa corporation, incorporated in 1944, and are the second largest office furniture manufacturer in the world and the nation's leading manufacturer and marketer of gas and wood-burning fireplaces.We provide a broad office furniture product offering to dealers (both independent and Corporation-owned), wholesalers, retail superstores, end-user customers and federal, state and local governments.Dealer, wholesaler and retail superstores are the major office furniture product distribution channels based on sales.Our hearth products include a full array of gas, electric and wood-burning fireplaces, inserts, stoves, facings and accessories.We sell these products through a national system of dealers and distributors, as well as Corporation-owned distribution and retail outlets.We are organized into a corporate headquarters and operating units with offices, manufacturing plants, distribution centers and sales showrooms in the United States, Canada, China, Hong Kong and Taiwan.We have eight operating units, marketing under various brand names, including HON®, Allsteel®, Gunlocke®, Paoli®, Maxon®, HBF® and Lamex®, that participate in the office furniture industry.These operating units include:The HON Company, Allsteel Inc., Maxon Furniture Inc., The Gunlocke Company L.L.C., Paoli Inc., Hickory Business Furniture, LLC, HNI Hong Kong Limited (Lamex) and Omni Workspace Company.Each of these operating units provides products , or in the case of Omni Workspace Company services, which are sold through various channels of distribution and segments of the office furniture industry.Our operating unit Hearth & Home Technologies Inc. participates in the hearth products industry manufacturing and distributing such brands as Heatilator®, Heat & Glo™, Quadra-Fire® and Harman Stove™.The retail and distribution brand for this operating unit is Fireside Hearth & Home.In fiscal 2008, we had net sales of $2.5 billion, of which approximately $2.1 billion or 83% was attributable to office furniture products and $0.4 billion or 17% was attributable to hearth products. 1 Table of Contents Our Growth Strategy Our strategy is to build on our position as a leading manufacturer of office furniture and hearth products in North America and pursue select global markets where opportunities exist to create value.The key components of this strategy are to: · introduce new products; · build brand equity; · provide outstanding customer satisfaction by focusing on the end-user; · strengthen the distribution network; · respond to global competition; · pursue complementary strategic acquisitions; · enter markets not currently served; and · continually reduce costs. Our strategy has a dual focus:working continuously to extract new growth from our core markets while identifying and developing new, adjacent potential areas of growth.We focus on extracting new growth from each of our existing businesses by deepening our understanding of end-users, using new insights gained to refine branding, selling and marketing and developing new products to serve them better.We also pursue opportunities in potential growth drivers outside of, but related to, our core business, such as vertical markets, new distribution models or a new business entirely. Our Offices We maintain our principal executive offices at 408 East Second Street, P.O. Box 1109,
